Gray, C. J.
The board of county commissioners has the same power as any court to amend its records according to the truth, upon such evidence, documentary or oral, or recollections of any of its present members who took part in the original decision, as the board in its discretion may deem sufficient. Balch v. Shaw, 7 Cush. 282. Ellis v. County Commissioners, 2 Gray, 370. Andover v. County Commissioners, 5 Gray, 393. Farmington River Water Power Co. v. County Commissioners, 112 Mass.

Petition dismissed.